                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


UNITED STATES OF AMERICA,                )       CASE NO. 4:18-cr-737
                                         )
                     PLAINTIFF,          )       JUDGE SARA LIOI
                                         )
vs.                                      )
                                         )       ORDER
ANTHONY J. WEST,                         )
                                         )
                                         )
                     DEFENDANT.          )

       This matter is before the Court upon Magistrate Judge Kathleen B. Burke's Report

and Recommendation that the Court ACCEPT Defendant Anthony J. West's

("Defendant") plea of guilty and enter a finding of guilty against Defendant. (Doc. No.

35.)

       On December 12, 2018, the government filed an Indictment against Defendant.

(Doc. No. 1.) On January 8, 2019, the government filed a Superseding Indictment against

Defendant. (Doc. No. 12.) On August 16, 2019, this Court issued an order assigning this

case to Magistrate Judge Burke for the purpose of receiving Defendant's guilty plea.

(Doc. No. 33.)

       On August 20, 2019, a hearing was held in which Defendant entered a plea of

guilty to Counts 1 and 2 of the Superseding Indictment, charging him with Possession of

a Controlled Substance with the Intent to Distribute, in violation of 21 U.S.C. Section

841(a)(1). Magistrate Judge Burke received Defendant's guilty plea and issued a Report

and Recommendation ("R&R") recommending that this Court accept the plea and enter a
finding of guilty. (Doc. No. 35.)

       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.

       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea,

that he understands his constitutional rights, that he is aware of the consequences of

entering a plea, and that there is an adequate factual basis for the plea. The Court further

finds that the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the

Defendant's plea of guilty is APPROVED.

       Therefore, the Defendant is adjudged guilty of Counts 1 and 2 of the Superseding

Indictment in violation of 21 U.S.C. Section 841(a)(1). The sentencing will be held on

December 3, 2019 at 10:00 a.m.

        IT IS SO ORDERED.



Dated: September 10, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
